Citation Nr: 0840106	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that an earlier RO rating decision on 
this matter was issued in February 2002, but this decision 
did not become final; further adjudication of the issue and 
development of new evidence commenced following the veteran's 
October 2002 statement explaining emerging circumstances 
pertinent to his claim.  Following the April 2003 RO rating 
determination, a notice of disagreement was received in April 
2004, a statement of the case was issued in October 2004, and 
a substantive appeal was received in November 2004.

The veteran testified at a Board hearing at the RO in August 
2008.  A transcript of this hearing is of record.  During 
this hearing, the need to associate recent VA medical records 
with the claims file was discussed and subsequently 
accomplished.  At the time of the hearing, the veteran and 
his representative expressed a desire to waive regional 
office review of the new evidence in accordance with 38 
C.F.R. § 20.1304 (2008).


FINDING OF FACT

The probative evidence is at least in approximate balance as 
to whether the veteran suffers from a chronic post-traumatic 
seizure disorder causally related to service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the veteran's chronic 
post-traumatic seizure disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.

Analysis

The issue on appeal involves a claim of entitlement to 
service connection for a seizure disorder.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as epilepsies, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The veteran in this case is clearly documented to have 
experienced a head injury in a motor vehicle accident during 
service, and to have subsequently experienced well-documented 
'seizure-like' episodes which were followed and evaluated by 
service medical professionals until the symptoms apparently 
resolved less than two years following the accident.  The 
veteran is also shown to have possibly experienced another 
subsequent head injury from a bicycle accident during service 
in 1996.  The veteran is further shown to be currently 
undergoing medical treatment for a seizure disorder.  The 
essential problems in this case arise primarily from two 
matters: 1) the veteran was not definitively diagnosed with a 
seizure disorder during service, having many contradictory 
indications with some doctors attributing his 'seizure-like' 
symptoms instead to hypoglycemia; and 2) the veteran may not 
be definitively confirmed to have a chronic seizure disorder 
at the present time.

Thus, this case presents challenging questions of a medical 
nature.  First, the Board must determine whether the veteran 
may be considered currently diagnosed with a chronic seizure 
disorder; failing this, service connection for a seizure 
disorder cannot be granted.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, the 
Board must determine whether the evidence shows that any 
current seizure disorder is etiologically linked to the 
veteran's service, with particular attention to the seizure-
like symptoms during service which were not definitively 
diagnosed as a seizure disorder at that time.

There is not a substantial amount of factual dispute in this 
case.  As discussed below, the record is essentially clear 
and uncontradicted with regard to occurrences, and the Board 
notes that the contemporaneous evidence of record 
substantially corroborates key elements of the veteran's 
testimony.  This appeal turns on complex medical questions, 
and thus the Board first directs its attention to the most 
recent VA examination report addressing the pertinent complex 
medical questions featured in this appeal: the May 2003 VA 
neurological examination report.

The May 2003 VA examiner reviewed the claims file, 
interviewed the veteran, and conducted a personal clinical 
examination.  The Board views the May 2003 examination report 
as probative and supportive of the veteran's claim.  The 
examining specialist presented his conclusions with a 
discussion of the difficulty in making any 'definitive' 
determinations regarding the medical questions in this case.  
Specifically, the May 2003 VA examiner explained that "In 
view of the history of head trauma with a subsequent normal 
MRI and EEG, there is clinical evidence to suggest the 
possibility of a seizure disorder, however, no definitive 
diagnosis can be made without a long-term monitoring 
evaluation by an epilepsy unit."  The examiner goes on to 
state that "this patient is as likely as not, to have a 
symptomatic seizure disorder from this history of head 
trauma."  The May 2003 report thus presents the medical 
impression of "Remote symptomatic seizure disorder, possible 
complex partial seizures versus psychogenic nonepileptic 
seizures."

The report acknowledges that a definitive diagnostic 
confirmation is not possible without a "long term" study, 
but presents no reason to particularly doubt the existing 
indications that the veteran has a seizure disorder.  The May 
2003 examination report identifies that the veteran is 
currently being treated for his seizure-like symptom 
complaints by a neurologist, and "was placed on Dilantin ... 
without any continued apparent seizure activity."  

The examiner's reference is to the veteran's ongoing 
treatment managed by a VA neurologist following the re-
emergence of the seizure-like symptoms, and that 
neurologist's own treatment records further support a finding 
that the veteran has a chronic seizure disorder.  During the 
veteran's initial consultation with his VA neurologist in 
April 2002, the veteran and his wife (who witnessed the 
seizure-like episode) described a symptomatic event which the 
examiner believed was a "syncopal episode ... of unclear 
etiology.  Symptoms do not suggest seizure episode."  
However, a September 2002 report from the same neurologist 
shows that subsequent episodes appeared to involve 
"witnessed clonic activity on his arms."  Noting that 
"Brain CT, and electrolyte panel were negative," the VA 
neurologist cited the veteran's history of in-service head 
trauma and hemorrhage and entered an impression of "Post-
traumatic seizure disorder."  Treatment with Dilantin was 
indicated to have been successful in eliminating the 
veteran's symptoms at that time.

Subsequent VA treatment records reflect that a new seizure 
episode was reported in January 2003, which prompted the 
treating VA neurologist to increase the dosage of the 
veteran's prescription for Dilantin.  The remaining VA 
treatment records, through 2008, reflect that this treatment 
has been essentially effective.  No medical record from 
recent years suggests any reconsideration of the VA 
neurologist's diagnostic impression of "post-traumatic 
seizure disorder."  The Board observes that the treating 
neurologist reasserted this diagnostic impression of post-
traumatic seizure disorder in a November 2005, identifying a 
pertinent history of "Close Head Trauma with Subdural 
Hematoma in Motor Vehicle Accident in 1985."  The veteran's 
VA outpatient records reflect that he remains actively 
followed for a seizure disorder, and has ongoing Dilantin 
prescriptions, through the most recent records in late 2007 
and early 2008.
 
Thus, the Board is presented with a record which contains the 
recent probative diagnostic impressions of two neurologists 
which both reasonably support a finding that the veteran is 
currently diagnosed with a chronic post-traumatic seizure 
disorder.  The veteran's treating VA neurologist, familiar 
with the veteran's case through multiple years of treatment 
for his seizure complaints, repeatedly offers the diagnostic 
impression that the veteran currently has a post-traumatic 
seizure disorder, and is actively treating this disorder with 
Dilantin.  Another VA neurologist authored a probative 
medical opinion in May 2003 to specifically address the 
questions in this appeal, and offered a supportive diagnostic 
impression.  The May 2003 VA examination report does not 
contradict the treating neurologist's medical opinion, and 
states "this patient is as likely as not, to have a 
symptomatic seizure disorder...."

The Board notes that the May 2003 VA examination report 
refers to the fact that "there is clinical evidence to 
suggest the possibility of a seizure disorder," while 
explaining that "no definitive diagnosis can be made without 
a long-term monitoring evaluation by an epilepsy unit."  In 
the Board's view, it can be reasonably concluded that the 
veteran is being competently treated for a seizure disorder 
which two VA neurologists have described as the most 
reasonably likely explanation of his seizure-like episodes.  
The evidence of record does not present any particularly 
negative evidence in this regard, and it appears that the 
veteran's likely seizure disorder is of a nature which is 
inherently difficult to confirm with clinical precision.  
Under the circumstances, the Board does not believe that a 
request for a "long-term monitoring evaluation by an 
epilepsy unit" to further establish this pathology would be 
practical or necessary in considering this appeal.  The 
veteran is reasonably established to currently have a 
diagnosed post-traumatic seizure disorder, and there is no 
persuasive evidence indicating that he does not have such a 
disorder.  Thus, resolving reasonable doubt in favor of the 
veteran, the Board finds that the veteran currently suffers 
from the claimed seizure disorder for the purposes of this 
appeal.

Thus, the Board now turns to the other essential medical 
question in this appeal: whether any current seizure disorder 
is etiologically related to the veteran's active duty 
military service.  The Board notes that the veteran's service 
medical records document multiple instances of pertinent 
symptomatology and otherwise significant medical history 
during his period of active duty service.  Indeed, the Board 
finds that substantial elements of the veteran's contentions 
in this appeal are reasonably corroborated by a multitude of 
service medical records.

The Board will summarize certain key facts shown in the 
service medical records which support the veteran's claim, 
and which are not meaningfully contradicted in any other 
evidence in the claims file.  It is clear that the veteran 
was injured in a motor vehicle accident during his period of 
active duty service, in November 1985.  A private medical 
record associated with the veteran's treatment proximately 
following the accident shows that he reported losing 
consciousness for two to three minutes following the 
accident; this account is consistently repeated in later 
medical records.

Significantly, the November 1985 private medical record also 
shows that, although the veteran's "CT scan of head" was 
essentially considered "normal," there was notation of 
"Minimal midline [illegible] hemorrhage."  This finding 
would later become the subject of significant comment in 
subsequent medical reports.  The Board observes that the 
veteran's current treating VA neurologist has repeatedly 
offered an impression of a "Post-traumatic seizure 
disorder" associated with a "Close Head Trauma with 
Subdural Hematoma in Motor Vehicle Accident in 1985."  The 
March 2003 VA examination report also cites the 1985 subdural 
hematoma as pertinent to the plausibility of the medical 
impression of symptomatic seizure disorder.  Additionally of 
significance, the Board notes that a January 1999 neurology 
consultation report, contained in the service medical 
records, also cites this.  It refers to "a motor vehicle 
accident in 1985 in which he supposedly had a cerebral 
hemorrhage in the right hemisphere" as significant to the 
medical impression that the veteran may have an "epileptic 
type phenomenon ... that is always a possibility given that he 
had the hemorrhage."  Thus, the impressions of at least 
three neurologists appear to substantially suggest support 
for finding that the documented 1985 head injury with 
internal cerebral hemorrhage was likely etiologically 
relevant to the veteran's seizure disorder.

Accepting that the veteran currently has a seizure disorder, 
as resolved above, there is no medical opinion of record 
which suggests that such a seizure disorder is unlikely to be 
related to the 1985 head injury followed by seizure symptoms.  
The Board notes, in passing, that the March 2003 VA 
examination report does further discuss the additional 
possibility that it may be etiologically related to a 
different in-service head injury, occurring in a bicycle 
accident in 1996.  In any event, no medical opinion indicates 
that a current seizure disorder is not likely related to an 
in-service head injury.

A multitude of service medical records document that the 
veteran was followed for significant residual symptoms of his 
November 1985 accident, through 1986 and 1987.  Many of the 
veteran's symptoms most pertinent to this claim are 
summarized in a January 1987 neurology consultation report; 
this record shows that the veteran developed "episodes of 
consistent [with] post traumatic partial complex seizures."  
The Board notes that many service medical records document 
the veteran's specific and consistent complaints of these 
episodes over time.  There was significant disagreement and 
difficulty in the attempts to establish a diagnosis for the 
symptoms.  Multiple potential diagnoses, including most 
prominently 'seizure disorder' and 'hypoglycemia' are shown 
to have been suspected by different specialists, with both 
theories alternately 'ruled out,' and later indicated to be 
'possible' in later records.

An April 1987 service medical record indicates that both 
hypoglycemia and a seizure disorder had been "ruled out," 
although this does not appear to be clearly established in 
other medical records documenting the veteran's evaluation.  
The Board does note that a September 1987 service medical 
record, following the subsidence of the veteran's symptoms 
for a time, presents a neurologist's impression that the 
veteran had "resolved episodes of seizure like activity 
[secondary] to symptomatic hypoglycemia."  This conclusion 
is expressly based upon the doctor's observation that the 
veteran had been symptom-free since being placed on a diet 
targeted to treat hypoglycemia; it does not otherwise 
persuasively demonstrate a clinical resolution to the 
significant conflicting medical impressions on the matter 
which repeatedly suggested the possibility of a seizure 
disorder and an inability to clinically confirm hypoglycemia.  
The Board notes that the medical evidence does not suggest 
that the veteran has been subsequently diagnosed with, 
followed for, or otherwise treated for hypoglycemia by 
medical professionals; the veteran's recurrence of seizure-
like symptoms many years after the 1987 resolution have not 
been medically attributed to, nor treated as, hypoglycemia.

Although the medical consideration of a possible seizure 
disorder generally fades from the service medical records 
following the 1987 resolution of the seizure-like episodes, 
the Board notes that a neurologist again expressed suspicion 
of an epileptic disorder prior to the conclusion of the 
veteran's period of active duty service.  When the veteran 
sought evaluation for migraine headaches near the conclusion 
of his period of active duty service, a consulted neurologist 
authored a report in January 1999 opining: "I think we have 
two issues here. ... it will be interesting to see if these 
auras that he complains of are migraine related or epileptic 
type of phenomenon that would lead us to reconsider whether 
he needs anti-convulsants or not."  The January 1999 
neurologist's report further discusses that "Apparently, 
that issue was looked into back in the 80's but it was felt 
not to be related to electrical abnormalities in the brain, 
but that is always a possibility given that he had the 
hemorrhage."

Thus, the Board is presented with a record which clearly 
shows contemporaneous evidence of at least one significant 
head injury during the veteran's active duty military 
service, shows that significant 'seizure-like' episodes 
manifested following this accident, and shows that a seizure 
disorder was suspected by medical professionals at the time 
and in later years.  Although no chronic seizure disorder was 
definitively diagnosed during service, the Board does not 
find that there is persuasive evidence which probatively 
outweighs the strong suggestions of a seizure disorder 
manifesting during service.  As the veteran's medical history 
has developed in the many years following the initial 
resolution of his seizure-like symptoms in 1987, multiple 
neurologists have interpreted the veteran's in-service 
medical history as medically suggestive of a post-traumatic 
seizure disorder.  There is no probative evidence after 1987 
suggesting support for the alternative theory that the 
veteran's in-service 'seizure-like' symptoms were the result 
of a transient hypoglycemia pathology.  At the end of the 
veteran's active duty service, a neurologist's January 1999 
report presents the significant impression that the veteran's 
apparent complaints of migraine headaches at that time were 
intermingled with 'aura' symptoms suggestive of post-
traumatic epilepsy resulting from the documented cerebral 
hemorrhage in the 1985 motor vehicle accident.  Following 
service, two VA neurologists have attributed the veteran's 
post-service seizure-like symptoms to an etiology featuring 
his in-service head trauma.  The March 2003 VA examination 
report authored in connection with this appeal explained that 
it was at least as likely as not that the veteran currently 
has a post-traumatic seizure disorder related to his in-
service head trauma.

Although the evidence is not entirely clear in this case, the 
Board finds that there is sufficient competent probative 
evidence indicating that the etiology of the veteran's 
recurring seizure-like symptoms are likely manifestations of 
a chronic seizure disorder causally linked to the veteran's 
active duty military service.  Although not entirely 
definitive, the recent probative medical opinions of record 
are essentially unanimous in suggesting that the veteran 
likely has a post-traumatic seizure disorder which is 
difficult to clinically diagnose; there is no persuasive 
evidence to the contrary.  The medical opinions further 
appear to unanimously indicate that such a post-traumatic 
seizure disorder is etiologically related to the documented 
in-service head trauma and cerebral hemorrhage.  The 
contemporaneous service medical records confirm significant 
details of the head injury, the cerebral hemorrhage, the 
veteran's seizure-like episodes in the proximate aftermath, 
and the veteran's continuing complaints of aura, interpreted 
by a neurologist as suggesting an epileptic pathology linked 
to the head injury, at the very conclusion of his service.

While the evidence does not clearly preponderate in favor of 
his claim, it does not preponderate against it.  This raises 
a reasonable doubt which must be resolved in his favor.  
Thus, service connection for post-traumatic seizure disorder 
is warranted in this case.


ORDER

Service connection for post-traumatic seizure disorder is 
granted.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


